         Case 1:19-cv-11219-PGG Document 30 Filed 04/23/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

AKEEM OLIVER,

                           Plaintiff,
                                                                   ORDER
             - against -
                                                             19 Civ. 11219 (PGG)
CITY OF NEW YORK, et al.,

                           Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the following schedule will apply to Defendants’

motion to dismiss:

               1. Defendants’ motion is due on May 14, 2020;

               2. Plaintiff’s opposition is due on June 4, 2020 and

               3. Defendants’ reply, if any, is due on June 11, 2020.

               It is further ORDERED that the conference currently scheduled for May 4, 2020

is adjourned sine die. The Clerk of the Court is directed to terminate the motions (Dkt. Nos. 24,

28).

Dated: New York, New York
       April 23, 2020
